WHEREAS, the opinion rendered by this Court on July 25, 1989 (557 So.2d 52), reversed and remanded the judgment of conviction of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this Court’s opinion, by Petition for Review, the Supreme Court of Florida, by its opinion filed February 21, 1991, 575 So.2d 643, and its mandate now lodged in this Court, quashed this Court’s opinion;
NOW THEREFORE, this Court withdraws its mandate issued in this cause on March 20, 1990, 571 So.2d 1, vacates its opinion filed in the cause on July 25, 1989 and adopts, as its own, the opinion of the Supreme Court of Florida and remands to the trial court for further proceedings in accordance with the opinion of the Supreme Court. Costs allowed shall be taxed in the trial court pursuant to Florida Rule of Appellate Procedure 9.400(a).